DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and this Action is made final.
In particular, on page 9 of the remarks, Applicant argues that Sleichter fails to provide the newly recited details of claim 1.  However, although Applicant discloses and has added to the claims “…a magnetic circuit supported on an inner wall face of the cylindrical frame…”, these details are improper because the magnetic circuit is not a solid element that can be mounted, fixed or supported on another solid element.  The recitation is thus considered very broad if not misdescriptive with regard to what constitutes a magnetic circuit.  For example, Applicant discloses that element 520 and sub-elements 521, 522, and 523 make up the magnetic circuit, which is considered to be misdescriptive because these elements may help to create the magnetic circuit while not constituting the magnetic circuit itself because the definition of magnetic circuit is: a closed path to which a magnetic field, represented as lines of magnetic flux, is confined. (See www.britannica.com.)  That is, it is not one or more solid objects as identified in the specification.  The claims have thus been rejected under 35 USC 102 in light of Sleichter 
On page 10 Applicant states that “Claim 2 is amended to further clarify position of the propagation suppressor with respect to the vibrating direction of the first vibrator.”  This argument contradicts the claims, which refer to the vibration and vibration direction of the magnetic circuit, as is noted in the rejection under 35 USC 112.  Nevertheless, Applicant goes on to argue by repeating the new claim language with regard to the vibration of the magnetic circuit, and states that Sleichter does not disclose the feature of isolation device 20 arranged all around the housing.  Yet, “all around the housing” is in a radial direction that is perpendicular to how a magnetic circuit propagates circumferentially around a motor.  Thus, Sleichter with its motor meets the details of claim 2.  
Besides these arguments, it is noted that Applicant’s use of the terms “end” and “side” does not have the apparently intended effect because there are not relating terms to identify which direction is a side direction or which direction is an end direction.  In other words, any boundary of the invention can be considered an end edge or a side edge, such as a front side or rear side or front end or rear end or bottom side or top side or a bottom end or a top end, for example.   

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-8, 10, 15-18, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 11-12, “so as to vibrate” appears to refer back to the magnetic circuit and is thus misdescriptive because the magnetic circuit, consisting of magnetic flux, causes other surrounding solid elements to vibrate but itself does not appear to vibrate
Claim 2, lines 4-5, “vibration of the magnetic circuit” appears to be misdescriptive because the magnetic circuit, consisting of magnetic flux, causes other surrounding solid elements to vibrate but itself does not appear to vibrate;
Claim 3, line 12, “so as to vibrate” appears to refer back to the magnetic circuit and is thus misdescriptive because the magnetic circuit, consisting of magnetic flux, causes other surrounding solid elements to vibrate but itself does not appear to vibrate;
Claim 4, lines 5, “vibration of the magnetic circuit” appears to be misdescriptive because the magnetic circuit, consisting of magnetic flux, causes other surrounding solid elements to vibrate but itself does not appear to vibrate; and 
Claims 5-7, 10, 15-18, and 20 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 11, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sleichter (US 6682494).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.   A seat having a first region and another region, comprising;
a first vibrator arranged in the first region (uppermost, rightmost instance of element 12 and the corresponding region, as shown in Figure 1); and
a propagation suppressor (20) that suppresses vibration of the first vibrator from being propagated to the another region, 
wherein the first vibrator includes
a case (comprising elements 48 and 50 shown in Figure 7) including a cylindrical frame (element 48 is cylindrical) and a plate wall (element 50 is a plate wall) that closes an opening on one end side of the cylindrical frame (as shown in the end/sectional view of Figure 7), and

    PNG
    media_image1.png
    403
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    816
    media_image2.png
    Greyscale

a magnetic circuit supported on an inner wall face of the cylindrical frame (the motor 56 that produces the magnetic flux is supported relative to the inner walls of the cylindrical frame 48 such that the magnetic circuit defined by the flux is also so-called “supported” on the inner wall face of the cylindrical frame 48, as shown in the copies of Figure 2, above, with flux lines added for each of the two typical motor types, that is axial flux motor and radial flux motor) so as to vibrate in a direction contacting and separating with respect to the plate wall (as can be seen in Figure 7, the eccentric weight vibrates the motor 56, cylindrical frame 48, and plate wall 50).

2.   The seat as claimed in claim 1, wherein the propagation suppressor is a vibration absorbing member provided around the magnetic circuit in a direction substantially perpendicular to the direction of the vibration of the magnetic circuit (20, as shown in Figures 3 and 5, is a vibration absorber provided around the magnetic circuit, motor 56 , cylindrical frame 48, and the plate wall 50, including in directions perpendicular to the direction of vibration of the magnetic circuit, i.e. vibration is radial and the flux propagates or oscillates circumferentially about the motor, cylinder, and plate 56, 48, 50).

3.   The seat as claimed in claim 1, further comprising:
a second vibrator arranged in the another region (second, uppermost, second from right, instance of vibrator 12 and corresponding region shown in Figure 1), and a second propagation suppressor that suppresses vibration of the second vibrator from being propagated to the first region (each of the vibrators has a similar structure and a similarly surrounding propagation suppressor shown at 20 in Figures 3 and 5), wherein the second vibrator includes a second case including a cylindrical frame and a plate wall that closes an opening on one end side of the cylindrical frame (each of the vibrators has a similar structure and a similarly surrounding propagation suppressor shown at 20 in Figures 3 and 5), and a second magnetic circuit supported on an inner wall face of the cylindrical frame of the second case so as to vibrate in a direction contacting and separating with respect to the plate wall of the second case (the motor 56 that produces the magnetic flux is supported relative to the inner walls of the cylindrical frame 48 such that the magnetic circuit defined by the flux is also so-called “supported” on the inner wall face of the cylindrical frame 48, as shown in the copies of Figure 2, below, with flux lines added for each of the two typical motor types, that is axial flux motor and radial flux motor--as can be seen in Figure 7, the eccentric weight vibrates the motor 56, cylindrical frame 48, and plate wall 50 toward and away from the plate wall 50). 

4.   The seat as claimed in claim 3, wherein the second propagation suppressor is a vibration absorbing member provided around the second magnetic circuit in a direction substantially perpendicular to the direction of the vibration of the second magnetic circuit (20, as shown in Figures 3 and 5, is a vibration absorber provided around the magnetic circuit, motor 56 , cylindrical frame 48, and the plate wall 50, including in directions perpendicular to the direction of vibration of the magnetic circuit, i.e. vibration is radial 

5.    The seat as claimed in claim 1, wherein the propagation suppressor is a vibration absorbing member arranged inside the seat at a central portion in a width direction of the seat (where the vibration suppressor is further defined as including the foam material that spans between the first and second instance of the vibrators 12, and which foam inherently suppresses vibration to some degree).

7.    The seat as claimed in claim 1, wherein the seat is configured to be mounted as a seat of a vehicle (see abstract and background section of the specification).

8.  The seat as claimed in claim 2, further comprising a second vibrator arranged in the another region (second, uppermost, second from right, instance of vibrator 12 and corresponding region shown in Figure 1), and
a second propagation suppressor that suppresses vibration of the second vibrator from being propagated to the first region (each of the vibrators has a similar structure and a similarly surrounding propagation suppressor shown at 20 in Figures 3 and 5),
wherein the second vibrator includes
a second case including a cylindrical frame and a plate wall that closes an opening on one end side of the cylindrical frame (each of the vibrators has a similar structure and a similarly surrounding propagation suppressor shown at 20 in Figures 3 and 5), and
 second magnetic circuit supported on an inner wall face of the cylindrical frame of the second case so as to vibrate in a direction contacting and separating with respect to the plate wall of the second case (the motor 56 that produces the magnetic flux is supported relative to the inner walls of the cylindrical frame 48 such that the magnetic circuit defined by the flux is also so-called “supported” on the inner wall face of the cylindrical frame 48, as shown in the copies of Figure 2, below, with flux lines added for each of the two typical motor types, that is axial flux motor and radial flux motor--as can be seen in Figure 7, the eccentric weight vibrates the motor 56, cylindrical frame 48, and plate wall 50 toward and away from the plate wall 50).

10.  The seat as claimed in claim 3, wherein the propagation suppressor is a vibration absorbing member arranged inside the seat at a central portion in a width direction of the seat (where the vibration suppressor is further defined as including the foam material that spans between the first and second instance of the vibrators 12, and which foam inherently suppresses vibration to some degree).

15.  The seat as claimed in claim 2, wherein the seat is configured to be mounted as a seat of a vehicle (see abstract and background section of the specification).

16.  The seat as claimed in claim 3, wherein the seat is configured to be mounted as a seat of a vehicle (see abstract and background section of the specification).



18.  The seat as claimed in claim 5, wherein the seat is configured to be mounted as a seat of a vehicle (see abstract and background section of the specification).

20.  The seat as claimed in claim 8, wherein the seat is configured to be mounted as a seat of a vehicle (see abstract and background section of the specification).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636